Citation Nr: 1706481	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether an August 1996 rating decision that denied service connection for a low back disorder should be revised on the basis of clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left leg varicose vein disorder, to include as secondary to a service-connected right leg varicose vein disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to September 1995 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2013 and May 2016, the Board remanded the appeal for further development.


FINDINGS OF FACT

1.  The August 1996 rating decision denying entitlement to service connection for a low back disorder did not contain an outcome-determinative error in applying the law extant at that time to the facts that were before the adjudicator.

2.  An unappealed March 2007 rating decision denied reopening the Veteran's claims for service connection for a low back disorder, and reopened the claim for a varicose vein disorder of the left leg but denied service connection.  The Veteran was notified of that decision and apprised of his appellate rights but did not appeal.  There was also no material evidence pertinent to the claims received within one year of the issuance of that decision

3.  The evidence received since the March 2007 decision does not relate to an unestablished fact necessary to substantiate the claims of service connection; it is essentially cumulative of the evidence already of record.


CONCLUSIONS OF LAW

1.  The criteria to establish CUE in the RO's August 1996 decision denying service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 5109A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2016).

2.  The March 2007 rating decision denying the Veteran's application to reopen the claim for service connection for a low back disorder, and denying service connection for the varicose vein disorder of the left leg, is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

3.  Evidence received since the March 2007 decision is not new and material, and the claims for service connection for a low back disorder and varicose vein disorder of the left leg are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Motion to Revise Based on Clear and Unmistakable Error (CUE Claim)

The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

Judicial precedent has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has further stated that a CUE is a very specific and a rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

An assertion of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).
In a January 2016 brief, the Veteran's representative alleged CUE in an August 1996 rating decision that denied service connection for a low back disorder.  The representative argued that the Veteran's entrance examination report does not note a pre-existing back disorder.  During service, however, he was treated for problems of the lumbar spine on April 27, 1994, May 23, 1994, July 14, 1994, December 9, 1994, December 15, 1994, December 19, 1994, and May 31, 1995.  Following service, a June 1996 VA examination documented mild muscle spasms on the lumbosacral paravertebral muscles and a diagnosis of lumbar paravertebral myositis.  The representative stated that pursuant to 38 C.F.R. § 3.303(d), service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disease was incurred in service.  Given the STRs and the myositis diagnosis obtained on VA examination within one year of discharge, he argued that the August 1996 rating decision contains CUE in denying service connection for the low back disorder.

At the time of the RO's August 1996 rating decision, the record included the Veteran's service treatment records (STRs), the June 1996 VA examination report VA examination reports relating to other medical conditions, treatment records, and statements from the Veteran.  In the decision, the RO specifically noted that the entrance examination was negative, and discussed the April 1994, May 1994, June 1994, December 1994, and March 1995 STRs documenting low back problems.  These in-service problems consisted of back pain without injury or trauma, and a muscular strain.  He was treated with Robaxin, Motrin, Tylenol, and heat.  The RO also specifically discussed the findings of the June 1996 VA examiner, noting the final diagnosis of lumbar paravertebral myositis.  The physical examination was essentially negative and x-rays showed diminished disc space.  The RO denied service connection because there was no evidence that the current condition was incurred in or caused by military service.  The claim was considered "not-well-grounded," which was the permissible standard for adjudicating claims at the time.  Regulations at the time included 38 C.F.R. § 3.303(d), as cited by the Veteran's representative.

To the extent the Veteran's representative asserts that the correct facts were not before the adjudicator, the August 1996 rating decision clearly discusses each piece of evidence raised by the representative, thus, the correct facts were known.  To the extent it is argued that the statutory or regulatory provisions in effect at that time were incorrectly applied, the Board finds the representative's argument constitutes mere disagreement with how the facts were weighed.  The RO discussed all of the pertinent evidence, but in the absence of a positive nexus opinion or other evidence linking the current disorder to service, it denied the claim.  Moreover, 38 C.F.R. § 3.303 states that service connection "may" be granted for any disease diagnosed after discharge, when all the evidence established that the disease was incurred in service.  Applying the regulations pertaining to service connection in effect at the time of the decision, including § 3.303, to the facts does not compel an award of service connection; the RO's determination did not constitute an undebatable error about which reasonable minds could not differ.

For the foregoing reasons, it cannot be said that the ROs denial of entitlement to service connection for a low back disorder in its August 1996 decision contained an outcome-determinative error in applying the law extant at that time to the facts that were before the adjudicator.  The motion alleging CUE in the August 1996 rating decision must therefore be denied.  The benefit-of-the-doubt rule is not for application.  

New and Material Evidence Claims 

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a rating decision of March 2007, the RO declined to reopen the claims for service connection for a low back disorder, and reopened but denied service connection for a varicose vein disorder of the left leg.  At the time of the decision, the evidence consisted of statements from the Veteran, VA treatment records, private treatment records, and VA examination reports.  In the decision, the RO noted its previous determinations that the back condition was neither incurred in nor caused by service, and was not shown to be secondary to any service-connected disorder.  As for the left leg, service connection was denied as the evidence did not show the condition was related to the service-connected right leg disability or that it was incurred in or caused by service.

The Veteran did not initiate a timely appeal of the March 2007 RO decision.   There was also no material evidence pertinent to the claims received within one year of the issuance of the decision.  The March 2007 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).  The Veteran now seeks to reopen his claims.

Of note, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), the Federal Circuit held that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  The Board has carefully considered the diagnoses of record present at the time of the last, final March 2007 rating decision, and the evidence received since.  The new evidence, however, does not contain any diagnosis pertaining to the Veteran's low back or varicose veins of the left leg that was not present at the time of the March 2007 rating decision.  Thus, new and material evidence is required to reopen the claims, even considering Boggs.  

The evidence received since the final March 2007 decision includes statements from the Veteran, VA treatment records, private treatment records, records from the Social Security Administration, and VA examination reports pertaining to other disabilities.  A close review of these records, however, simply does not reveal  any information concerning the etiology or onset of the Veteran's low back disorder or the varicose vein disorder of the left leg.  The records contain redundant information, and information pertaining to other medical conditions.

The basis for the prior denial was the lack of probative evidence establishing the in-service incurrence of the low back or left leg disorder, or a nexus between the current disorders and service or a service-connected disability.  The prior evidentiary defect has not been cured, nor has it triggered VA's duty to provide further assistance.  The evidence is cumulative and redundant of that already of record when the claim was denied in March 2007.  Since March 2007, no evidence has been received pertaining to a nexus between the current disorders and service or any service-connected disability.  

Thus, the additional evidence received since the March 2007 RO decision does not relate to an unestablished fact necessary to substantiate either claim, nor does it raise a reasonable possibility of substantiating the claims.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).  
The claims for service connection are not reopened.

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  Initially, as for the CUE claim, in Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc), the Court held that CUE statutes (38 U.S.C.A. § 5109A (RO) and § 7111 (Board)) explicitly provide for reversing or revising an incorrect decision, and that since CUE requests are not claims for benefits, the VCAA is not applicable.  See also Parker v. Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curiam order) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE"); 38 C.F.R. § 20.1411(c)(d).  Nonetheless, a notice letter was sent to the Veteran in May 2016.

As for the remaining claims, VA's duty to notify was satisfied by a January 2008 letter.  The enhanced notice requirements set forth by Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer required and discussion in this regard is not needed.  VAOPGCPREC 6-2014.  

The January 2008 letter is deficient to the extent it did not provide the criteria necessary to establish service connection for the left leg claim on a secondary basis.  However, the Board finds that the Veteran has not been prejudiced by this because the record evidence reflects that he had actual notice of the required criteria.  As reflected by the record, the Veteran and his representative have asserted that service connection should be granted because the Veteran's left leg disorder was caused or aggravated his service-connected right leg disorder.  Moreover, secondary service connection was addressed by the RO in the February 2009 statement of the case.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate in the processing of his claim, which was demonstrated by way of his actual knowledge as well as a reasonable understanding of what was necessary to substantiate his claim on a secondary basis.  Accordingly, the Board finds the notice error non-prejudicial.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F. 2d 333 (3d Cir. 1974) (holding that no error can be predicated on insufficiency of notice since its purpose had been served).

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), PMRs, and records from the Social Security Administration.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  This duty is not applicable to the CUE claim.  With regard to the remaining claims, a VA medical opinion was not obtained.  However, an examination is not required because, as discussed, new and material evidence has not been received to reopen the claims for service connection, and the duty to assist a claimant by obtaining a medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (holding that in the absence of new and material evidence VA is not required to provide a medical examination or obtain a medical opinion to a claimant attempting to reopen a previously disallowed claim).  

The Board is further satisfied that the RO has substantially complied with its May 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the RO provided the Veteran with notice regarding his CUE claim, and adjudicated the CUE motion in the first instance.
In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

The motion alleging clear and unmistakable error (CUE) in an August 1996 rating decision that denied service connection for a low back disorder is denied.  

The application to reopen the claim for entitlement to service connection for a low back disorder is denied.

The application to reopen the claim for entitlement to service connection for a left leg varicose vein disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


